Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 5/3/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-20, 22-42, 44, 45 are pending in this office action.
Claims 1-20, 22-42, 44, 45 have been amended.
Claims 1-20, 22-42, 44, 45 have been rejected.

Claim Rejections - 35 USC § 103
4. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.	 Claims 1, 11, 12, 14-20, 22- 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of NPL Govindarajan S et al. (in J. Food Sci. 42 (3): pages 571-577,1977).

7.	 Regarding claim 1, 22, 25, NPL Makino et al. discloses that phospholipase A including phospholipase A2 (e.g. PLA2 Nagase in [0021]) can be used to process food material which improves bitterness of the meat even after long —term storage of meat ([0021]). NPL Makino et al. also discloses the treatment can follow the steps of 0-15-degree C and the time can be 30 days also ([0040], [0041]). NPL Makino et al. also discloses that the freezing storage and thawing can be performed before cooking ([0015]). Therefore, it is interpreted as the treated meat can be kept frozen. NPL Makino Y et al. also discloses that meat can be from thigh, shoulder or any parts of the body ([0019]) so it can be muscle meat also.
It is to be noted that NPL Makino et al. discloses the broad list of many enzymes including phospholipase A and it can be phospholipase A2 ([0021]) which can be used to treat food material including meats from many sources ([0019]) and it improves taste of meat ([0006], [0008)).
However, NPL Makino et al. is not specific to teach this enzyme treated meat is preserve under freezing condition.
Therefore, to be more specific, examiner used NPL Govindarajan S et al. in order to address specifically the motivation to select phospholipase A to treat meat and preserve it under freezing condition.
NPL Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6-degree C compared to untreated sample (page 571, under “Materials and Methods, e.g. “all operations done at 0.6-degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention (Fig 2 upper panel, page 574, col 2 second paragraph, page
577 col 2 paragraph 3) to meet claim 22. NPL Govindarajan S et al. discloses that phospholipase A inhibits pigment oxidation (at least in Abstract) and it provides color retention and protect meat pigment from oxidation (at least in page 577 col 2 3rd paragraph) during preservation under freezing condition (at least in 0.6-degree C in page 571 col 2 last paragraph). It is to be noted that phospholipase A2 of NPL Makino et al. ([0021]) belongs to phospholipase A group.
One of ordinary skill in the art at the time of invention would have been motivated to modify NPL Makino Y et al. to include the teaching of NPL Govindarajan S et al. into NPL Makino Y et al. in order to provide color retention and protect meat pigment from oxidation (in NPL Govindarajan S et al., at least in page 577 col 2 3rd paragraph) during preservation under freezing condition (in NPL Govindarajan S et al., at least in 0.6-degree C in page 571 col 2 last paragraph).

8. 	 Regarding claim 25, NPL Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample up to day 8 ( page 571, under “Materials and Methods , e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention as evaluated by K/S ratio ( Fig 2 upper panel, page 574, col 2 second paragraph, page 577 col 2 paragraph 3) , therefore , meet the claim limitation of claim 25 because, claim 25 recites “2,3,4,5,6,7,8, 9 Or 10 days ” which reads on any day from day 2 to 10, therefore, days 9 or 10 are optional.

9. 	Regarding claims 11, 12, 14-20, NPL Makino et al. discloses that the meat can be from chicken (avian), red meat from beef, turkey, mutton, pork cooked or uncooked ([0019], [0020]). NPL Makino et al. also discloses that the meat is not particularly limited and it includes fish e.g. sardines also to meet claim 11. Therefore, it would have been obvious that it can be any fish and can include claimed fish of shell fish.
NPL Makino Y et al. discloses that the amount of phospholipase can be broad and 30 to 5000 U per 100 gm of the food material ([(0039]). However, NPL Makino Y et al. has broad range disclosure with respect to U/100g tissue. The claim recites the unit with respect to mg/kg.
It is to be noted that the unit is relative and it is expressed as how much unit is present in one mg of enzyme. Therefore, it is within the skill of one of ordinary skill in the art to evaluate the amount of unit enzyme present in one mg enzyme and based on this, one of ordinary skill in the art can determine how much mg enzyme needs to be used for the respective tissue product.

10.	 Regarding claim 23, NPL Makino Y et al. does not disclose the addition of calcium as an exogenous salt. Therefore, it meets claim 23.

11. 	Regarding claim 24, NPL Makino et al. in view of NPL Govindarajan et al. disclose treating meat and muscle with phospholipase A2 enzyme under the conditions which meet the claimed condition of claim 1 as discussed above. Therefore, as because the disclosed enzyme phospholipase A2 has identical structure with the claimed
phospholipase A2, therefore it would have identical property including the claimed property to oxidation of hemoglobin present in the muscle tissue.

12. 	Claims 2-10, 26-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of NPL Govindarajan S et al. as applied to claims 1, 26 and further in view of NPL Bacha AB et al. 2006 [ in Biochimica et Biophysica Acta 1760 (2006)1202-1209)].

13.	 Regarding claims 2-10, 26-38, NPL Makino Y et al. discloses that the amount of phospholipase can be broad and 30 to 5000 U per 100 gm of the food material ([0039]). However, NPL Makino Y et al. has broad range disclosure with respect to U/100g tissue. The claim recites the unit with respect to mg/kg. NPL Makino Y et al. is silent about the claimed unit with respect to mg/kg.
It is to be noted that the unit is ‘relative’ and it is expressed as how much unit is present in one mg of enzyme which depends on the source and type of purification and how much concentrated enzyme is used. However, it is within the skill of one of ordinary skill in the art to evaluate the amount of unit enzyme present in one mg enzyme and based on this, one of ordinary skill in the art can determine how much mg enzyme needs to be used for the respective tissue product.
It is also to be noted that the unit of the enzyme (i.e. purity of the enzyme) present per mg enzyme is variable because it depends on the concentration or purity of the enzyme. The more the unit present per mg enzyme, the more is the purity and strength of the enzyme with respect to the amount of enzyme used (weight basis). Therefore, the disclosed unit of enzyme as disclosed by NPL Makino Y et al. et al. can be correlated by one of ordinary skill in the art with the claimed mg/kg using the teaching of the secondary prior art by NPL Bacha et al.
NPL Bacha AB et al. discloses that the activity of the enzyme depends on the source and types of degree of purification of the enzyme (Table 2) and e.g. if we consider pure enzyme by HPLC (Table 2), it is 200U/0.33 mg (enzyme) protein which is about 600U/mg protein (about). Therefore, if one of ordinary skill in the art would include the teaching of NPL Bacha AB et al. 2006 into the disclosed 30 U/100 gm or 300 U/kg food (i.e. meat) of NPL Makino Y et al., then itis about 0.5 mg enzyme protein/kg food (i.e. meat) which meet claims 2-6, 9,10, 26- 28, 36-38.
The motivation is to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have less amount needed with better result (i.e. because less contamination, common knowledge).
One of ordinary skill in the art would have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge) with the use of less amount of enzyme per kg meat including the amounts of less than 5mg/kg meat to meet presently claimed invention of claims 2-6, 9, 10, 26-38.
It is to be noted that for claims 7-8, 29-35, claims 7-8, 29-35 can be addressed considering the following points and prior art by Nielsen et al. in view of NPL Bacha et al.
 (a) If we consider, the disclosure by NPL Makino Y et al. discloses broad range unit of enzyme can be used.
(b) The amount of phospholipase may be determined by the skilled person by methods known in the art by optimizing enzymatic reactions, e.g. by determining the amount of phospholipase required to achieve the desired degree of hydrolysis of meat phospholipid and /or to achieve the desired effect on the properties of the meat-based food product ([0057]).
(c) Therefore, even if the lower value of claims 7,8, 34, 35 are not disclosed by Nielsen et al. for beef ([(0061]), however, claimed invention is broad and it can include broad sources of meat and therefore, is variable.
It is also to be noted that if we consider the above disclosures by NPL Makino Y et al. as a whole, NPL Makino Y et al. also discloses that “the enzyme amount is not particularly limited’, it is considered as result effective variable.
Therefore, one of ordinary skill in the art would have been motivated to select and optimize the amounts of unit enzyme per mg enzyme (more concentrated) protein in order to provide desired U in the respective desired mg enzyme per kg of meat including claimed amount as claimed in claim 44 and it is variable and depends on the type of meat and source and degree of concentrated pure form of the enzyme.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzyme in Nielsen et al., to amounts, including that presently claimed, based on the type of meat and fat content in order to obtain the desired effect e.g. desired hydrolyzed phospholipid

to provide improved stability of the final meat product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

14. 	Claim 13, 39, are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of NPL Govindarajan S et al. as applied to claims 1, 26 and further in view Miwa et al. US 2007/0254066.

15.	 Regarding claim 13, Makino et al. discloses that meat can be from any animal ([0007], [0008)).

16. 	Regarding claims 13, 39, Makino et al. is silent about amphibian tissue. Miwa et al. discloses that amphibian tissue includes frog muscle tissue also which is used as food material ([0064)).
One of ordinary skill in the art would have been motivated to modify NPL Makino Y et al. to include the teaching of Miwa et al. to consider muscle tissue meat from amphibian i.e. frog as desired food meat as per customer’s need.

17. 	Claims 40, 42, 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of
NPL Govindarajan S et al. and further in view of Mohamed A et al. US 2008/0075804 and in view of Mintz et al. USPN 3812642.

18. 	Regarding claims 40, 42, NPL Makino Y et al. in view of NPL Govindarajan S et al. are silent about
(i) step of preparation of raw meat product from animal, fish etc. as claimed in claim 40 (a).
(ii) packaging said meat product for sale.
With respect to (i), Mohamed A discloses that the raw meat is cleaned and washed (in claim 29 of Mohamed A et al.) in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) to meet claims 40 (a) and claim 42. One of ordinary skill in the art would have been motivated to wash and prepare raw meat in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) and to remove harmful bacteria and other harmful microorganisms in the raw meat (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Mohamed A et al., NPL Bacha AB et al. 2006 into Nielsen ‘O86. One of ordinary skill in the art would have been motivated to wash and prepare raw meat in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) and to remove harmful bacteria and other harmful microorganisms in the raw meat (Abstract).
One of ordinary skill in the art would also have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in
order to have better result (i.e. because less contamination, common knowledge) to meet presently claimed invention.
With respect to (ii), Mintz et al. discloses that processed meat can be packaged in a simple, inexpensive manner (col 2 lines 60-65), therefore, convenient for end user and is suitable for packaging for sale.
One of ordinary skill in the art would have been motivated to modify Nielsen et al. with the teaching of Mintz et al. who discloses that processed meat can be packaged in a simple, inexpensive manner (col 2 lines 60-65), therefore, convenient for end user and is suitable for packaging for sale.

19. 	Regarding claim 43, Nielsen ‘086 in view of NPL Bacha AB et al. 2006 and Mohamed A et al. are silent about freezing and treating at 0 to 6-degree C.
Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample (page 571, under “Materials and Methods, e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention (Fig 2 upper panel, page 574, col 2 second paragraph, page 577 col 2 paragraph 3) to meet claims 21, 22. The motivation is to provide color retention and protect from oxidation to enhance storage-life.
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Govindarajan S et al. into Nielsen ‘O86 NPL Bacha AB et al. and Mohamed A et al. One of ordinary skill in the art would have been
motivated to treat the meat with phospholipase A2 in order to have color retention in the product and to protect the product from oxidation to enhance storage-life.

20. 	Regarding claim 45, NPL Makino Y et al. in view of NPL Govindarajan S et al. discloses that the meat is from any sources derived from animal including fish, shellfish, pork, lamb, beef etc. (NPL Makino Y et al., [0019]).

21. 	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable
over NPL Makino Y et al. in view of secondary prior arts as applied to claim 40 and further in view of Griffith E et al. USPN 2054626.

22.	 Regarding claim 41, NPL Makino Y et al. in view of secondary prior arts are silent about the use of preservative at this step.
Griffith et al. discloses that sodium chloride is meat preservative (col 1 lines 5-6). One of ordinary skill in the art would have been motivated to include sodium chloride salt into Nielsen et al ([0069]) in order to provide preservative effect.
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Griffith E et al. into Nielsen ‘086 in view of NPL Bacha AB et al. and Mohamed A et al. One of ordinary skill in the art would have been motivated to include sodium chloride salt into Nielsen et al ([0069]) in order to provide preservative effect.

23. 	Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. in view of secondary prior arts as applied to claim 40 and further in view of NPL Bacha AB et al. 2006 [in Biochimica et Biophysica Acta 1760 (2006)1202-1209)].

24. 	Regarding claim 44, it is to be noted that examiner can interpret the claim limitation of “no more than” in claim 44 as there is no need for phospholipase enzyme. However, in this case, examiner also considers the inventive concept is based on phospholipase enzyme, therefore, addressing the amount of phospholipase greater than zero.
Regarding claim 44, NPL Makino Y et al. in view of secondary prior arts disclose that the phospholipase is purified phospholipase (claim 22).
However, NPL Makino Y et al. is silent about mg enzyme /kg meat.
It is to be noted that for claim 44, it can be addressed considering the following points and prior art by Nielsen et al. in view of NPL Bacha et al.
(a) If we consider, the disclosure by NPL Makino Y et al. discloses broad range unit of enzyme can be used.
(b) The amount of phospholipase may be determined by the skilled person by methods known in the art by optimizing enzymatic reactions, e.g. by determining the amount of phospholipase required to achieve the desired degree of hydrolysis of meat phospholipid and /or to achieve the desired effect on the properties of the meat-based food product ([0057]).
 (c) It is also to be noted that if we consider the above disclosures by NPL Makino Y et al. as a whole, NPL Makino Y et al. also discloses that “the enzyme amount is not particularly limited” (), it is considered as result effective variable.
Therefore, one of ordinary skill in the art would have been motivated to select and optimize the amounts of unit enzyme per mg enzyme (more concentrated) protein in order to provide desired U in the respective desired mg enzyme per kg of meat including claimed amount as claimed in claim 44 and it is variable and depends on the type of meat and source and degree of concentrated pure form of the enzyme.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzyme in Nielsen et al., to amounts, including that presently claimed, based on the type of meat and fat content in order to obtain the desired effect e.g. desired hydrolyzed phospholipid to provide improved stability of the final meat product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
NPL Bacha AB et al. discloses that the activity of the enzyme depends on the source and types of degree of purification of the enzyme (Table 2) and e.g. if we consider pure enzyme by HPLC (Table 2), it is 200U/0.33 mg (enzyme) protein which is 600U/mg protein (about). Therefore, if one of ordinary skill in the art would include the teaching of NPL Bacha AB et al. 2006 into the disclosed 500 U/kg meat of Nielsen ‘086
 ([0064]), then 500 U is in about 1 mg enzyme protein which meet claims 2-4, 9,10, 26- 28, 36-39.
The motivation is to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge).
One of ordinary skill in the art would have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge) with the use of less amount of enzyme per kg meat including the amounts of less than 5mg/kg meat to meet presently claimed invention of claim 44.

Response to arguments
25.	Applicants amendments and arguments overcome the 112 second paragraph rejections of record. 

26.	Applicants argued “Insofar as Govindarajan were exploring only fresh meats, their experiments were conducted at 0.6°C. See the reference at page 671, right-hand column, penultimate paragraph: “All operations were performed at 0.6°C....”. Thus, the teaching of Govindarajan is not relevant to the present claims, which require freezing.
Moreover, the purpose of Makino is to suppress the bitterness of food, which the authors note is “derived from the peptide produced by the action of protease on the food material” (See paragraph [0022] of Makino). But the purpose of Govindarajan is to retain color of fresh ground beef. The change of color is considered by Govindarajan et al. to be intimately related to “lipid and myoglobin oxidation” (See Govindarajan, page 571, second paragraph of the Introduction section, lines 1-3). But Makino is totally silent regarding retaining the color of the meat. Analogously, Govindarajan is totally silent regarding suppressing bitterness of the meat. There is no motivation provided by the references themselves to make the combination in the first place. The references describe two different problems that are caused by different mechanisms.
The only suggestion to make such a combination is Applicants’ own specification - which is not part of the prior art. One of ordinary skill in the art would not have been motivated to apply a method of preventing myoglobin oxidation (Govindarajan) to masking bitterness of peptides (Makino). Thus, there is no motivation to combine the two references (absent an improper hindsight reconstruction of the prior art using Applicants’ own specification). Because the references themselves contain no motivation to combine, Applicants submit the rejection is improper because the Office has not established prima facie showing of obviousness”.
In response, both the prior arts disclose meat is treated with PLA enzyme. Therefore, fresh beef (can be ground beef meat) of Govindarajan et al. (at least in page 571, above (Two lines) and Under “Materials and Methods” ) is also treated with the same enzyme as used by Makino et al. (at least in [0021]). Makino et al. also discloses that “The form of meat is not particularly limited (at least in [0019]) which is interpreted as it can be any meat, and therefore, it is combinable to combine with NPL Govindarajan even if Govindarajan et al. discloses fresh beef (at least two lines above and few paragraphs under Materials and Methods). It is to be noted that Makino et al. (at least in [0022]) also discloses that “may further contain a protease ([0022]). Therefore, it can be interpreted as protease is optional. If we interprete Makino et al., Makino et al. discloses that any type of bitterness including the bitterness including further enhancement of bitterness, if treated with protease, can be suppressed by phospholipase ([0022]). Therefore, it is not only the bitterness of peptide” as alleged by the applicants (See above arguments in this section, bold lines). Therefore, Makino et al. is proper as primary prior art and the combined teaching by NPL Govindarajan et al. that  phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample (page 571, under “Materials and Methods, e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention (Fig 2 upper panel, page 574, col 2 second paragraph, page 577 col 2 paragraph 3) is the motivation to consider storage at 0.6 degree C provides lower lipid oxidation for phospholipase treated meat. Therefore, it meets the requirements for obviousness are discussed in MPEP § 2142.
Therefore, the only difference between the teaching of Makino et al. is “frozen at 0-6-degree C” as claimed in claim 22. One of ordinary skill in the art would reasonably have expected that combining the teaching by NPL Govindarajan et al.  for the preservation of meat of Makino et al.  would provide better preservation by suppressing lipid oxidation and preserving color of the meat.  Therefore, it would yield the predictable result of maintaining the quality of the meat. See MPEP § 2143(I)(B) and § 2143.02. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection is obvious over Makino et al. in view of NPL Govindarajan et al. is maintained.


27.	Regarding applicants’ arguments and presentation of Exhibit A and B as argued on page 9, it is understood that applicants mentioned that exhibits disclose different conditions of storage and which can extend the storage life and maintain the different quality of meat. Even if its color is not “an important buying consideration” as mentioned in few lines above the bottom line of page 9 in the argument section, however, this is not an issue in this respect in order to evaluate the obviousness when Makino et al. in view of NPL Govindarajan et al. are combined where one of the motivations are based on color retention. Color retention is considered an additional feature to evaluate the protection of oxidation for which color is retained and it provides the benefit of natural looking meat etc. Exhibits are different that the prior arts used in combination to meet the claimed invention. 

28.	Regarding applicants’ arguments about other dependent claims as argued from pages 11-15 are primarily related to the arguments made for 

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792               

/DONALD R SPAMER/Primary Examiner, Art Unit 1799